Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 1 of 18



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO. 1:20 cv 22662

  CAREPATROL FRANCHISE
  SYSTEMS, LLC a Delaware
  Limited Liability Company,

         Plaintiff,

  vs.

  KIRBY CARE, INC., A Florida
  Corporation and WENDY
  KIRBY, an Individual

         Defendants                              /

                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff, CarePatrol Franchise Systems, LLC (“CarePatrol”), by and through its

  undersigned counsel, hereby sues Defendants, Kirby Care, Inc. (“Kirby Care”) and Wendy Kirby

  (“Kirby”) (collectively, “Defendants”) and alleges:

                                  PARTIES AND JURISDICTION

         1.      This Court has subject matter jurisdiction over the claims relating to the Lanham

  Act (15 U.S.C. §§ 1125 et. seq.) pursuant to 28 U.S.C. § 1331 (federal subject matter

  jurisdiction) and 28 U.S.C. § 1338(a) (any act of Congress relating to trademarks). This Court

  has subject matter jurisdiction over the related state law claims under 28 U.S.C. § 1367.

         2.      Venue is proper in this judicial district under 28 U.S.C. § 1391, because the

  Defendant has committed acts of trademark infringement in, and/or a substantial portion of the

  events giving rise to the claims herein arose in, this Judicial District
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 2 of 18



         3.      CarePatrol is a Delaware Limited Liability Company with its principal place of

  business located at 1760 E. Pecos Road, Suite 338, Gilbert, Arizona, 85295. None of its

  members are citizens of the State of Florida.

         4.      CarePatrol has a legitimate business interest in protecting its substantial

  relationships with prospective or existing customers, trade secrets, valuable confidential business

  information, its goodwill throughout parts of Florida, and protecting against competition in its

  business.

         5.      Upon information and belief, Kirby is an individual residing in Miami-Dade

  County, Florida and is otherwise sui juris.

         6.      Upon information and belief, Kirby Care is a Florida corporation headquartered at

  22219 SW 99 Court, Cutler Bay, FL 33190.

         7.      Kirby Care is a Florida entity doing business in the state of Florida.

         8.      CarePatrol has engaged undersigned counsel to represent it in this action and is

  obligated to pay a reasonable fee for services rendered herein.

         9.      CarePatrol is entitled to recover its attorney’s fees and costs in connection with

  this litigation pursuant to Florida Statutes and pursuant to the parties’ franchise agreement, as set

  forth in greater detail below.

         10.     CarePatrol has complied with all conditions precedent to bringing these claims, or

  such conditions have been waived, excused or prevented.

                                    COMMON ALLEGATIONS

         11.     CarePatrol is a franchisor of a network of carefully vetted and approved

  franchised businesses that provide senior care placement services throughout the United States.




                                                   2
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 3 of 18



             12.      To this end, CarePatrol has acquired and developed a unique management and

  business methodology for providing such services, which CarePatrol has branded as its

  “CarePatrol Senior Placement Services” (hereinafter collectively referred to as the “Services”).

             13.      In order to provide the Services, CarePatrol has developed and maintained certain

  confidential information, trade secrets, formats, designs, systems, method, specifications,

  standards and procedures as well as other intellectual property rights such as trademarks, services

  marks, logos and other commercial symbols (together with the Services, collectively referred to

  as the “System”).

             14.      CarePatrol has streamlined the System into a licensable business operation and

  will franchise the same through individuals and entities that are qualified and approved by

  CarePatrol and subject to agreed upon terms and conditions with franchisees as set forth below.

             15.      As qualified franchisees, the approved entities and individuals own and operate a

  business in a specified/select location(s) to offer the Services and otherwise benefit from the use

  of CarePatrol’s successful and proprietary System.

             16.      In exchange for the use of the System and license to offer CarePatrol’s Services,

  the franchisees pay to CarePatrol certain fees and royalties as further specified and agreed upon

  by the parties in a franchise agreement, as outlined below.

                                                 The Franchise Agreement

             17.      Around March 12, 2014, Defendants agreed to and executed the CarePatrol

  Franchise Agreement to operate a CarePatrol business using CarePatrol’s System and operating

  as Kirby Care (the “Franchise Agreement”). The Franchise Agreement is attached hereto as

  Exhibit A1.



  1
      Pursuant to Section § 26.1, the Franchise Agreement is governed by Arizona law.



                                                            3
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 4 of 18



         18.     Pursuant to the terms and conditions of the Franchise Agreement, CarePatrol

  granted Defendants the exclusive right to own and operate a CarePatrol business for a period of

  five years within a select location in Florida, which generally included the area surrounding

  Miami-Dade County, and is more specifically identified in the Franchise Agreement (the

  “Protected Territory”). (See Franchise Agreement at § 1.10.)

         19.     In exchange for the use of CarePatrol’s System and the exclusive right to offer

  CarePatrol’s Services in the Protected Territory, Defendants agreed to pay CarePatrol an initial

  franchise fee upon the signing of the Franchise Agreement and thereafter royalty and service fees

  during the term of the Franchise Agreement. (See Franchise Agreement at § 5.)

         20.     In the event of the Franchise Agreement’s termination, Defendants were obligated

  to certain post-term requirements, including, among other things, immediately ceasing the use of

  CarePatrol’s Marks, as defined in the Franchise Agreement, and complying with all covenants

  described in Sections 12.03 and 14.01 of the Franchise Agreement. (See Franchise Agreement at

  §§ 12.03 and 14.01.)

         21.     More specifically, the covenants in Section 14.01 of the Franchise Agreement

  prohibits the operation of a competitive business providing competitive goods or services to

  clients who are located within a fifty (50) mile radius from the Protected Territory and from any

  franchised, CarePatrol-owned or affiliated company-owned premises during the post-term

  restricted period of two years. (See Franchise Agreement at § 14.01.)

         22.     Section 12.03 of the Franchise Agreement states that, upon termination of the

  Franchise Agreement, Defendants must, among other things, cease doing business under any of

  the Marks, assign all domain names and Internet directory listings that contain the Marks to




                                                  4
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 5 of 18



  CarePatrol, and refrain from identifying themselves as a CarePatrol franchisee. (See Franchise

  Agreement at § 12.03.)

         23.    The Franchise Agreement also provides that CarePatrol “is the sole and exclusive

  owner of the Intellectual Property and the goodwill associated with the Marks,” that the use of

  CarePatrol’s Intellectual Property is derived solely from the Franchise Agreement, and that use

  of the Intellectual Property is limited to a license granted by CarePatrol during the term of the

  Franchise Agreement. (See Franchise Agreement at § 6.)

         24.    Currently, CarePatrol holds a registration for “Care Patrol” Reg. 3698342 and

  “CarePatrol” Reg. 5835831. These marks are valid, unrevoked, subsisting and constitute prima

  facie evidence of CarePatrol’s exclusive ownership of the trademarks.

         25.    Following the completion of the Franchise Agreement’s initial five year term,

  CarePatrol sent Defendants a Notice of Franchise Non-Renewal and Termination of Agreement

  letter in May 2019, attached hereto as Exhibit B.

         26.    The Notice and Termination Letter reiterated to Defendants their post-termination

  obligations under the Franchise Agreement. Id.

         27.    Notwithstanding their obligations as described above, and more fully set forth in

  the Franchise Agreement, Defendants materially breached the Franchise Agreement by, among

  other things, operating a competitive business utilizing CarePatrol’s System in violation of

  Sections 12.03 and 14.01 of the Franchise Agreement and the Noncompetition Agreement

  attached as “Exhibit I” to the Franchise Agreement.

         28.    CarePatrol discovered Defendant’s breaching conduct on several online web

  pages, which improperly advertises the operation of Kirby Care within the Protected Territory.




                                                   5
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 6 of 18



  (See Exhibit C) and in violation of the Franchise Agreement. The web pages plainly list Ms.

  Kirby as an agent of Kirby Care. (Id.)

         29.     Further, Defendants have failed to remove co-branded advertisements and

  continue to utilize co-branded advertisements using CarePatrol’s name in direct breach of the

  Franchise Agreement. (See Exhibit D, Co-Branded Advertisements.)

         30.     A search of Florida’s Department of State, Division of Corporation revealed

  Kirby Care’s active status as of February 2020. (See Exhibit E, Florida Entity Search)

         31.     After CarePatrol’s discovery of the unauthorized continuation of the competitive

  business, CarePatrol sent a letter demanding that Defendants: (i) immediately cease operation of

  the CarePatrol model; (ii)     immediately cease operation of Kirby Care and/or any other

  competitive business that would violate the post-termination obligations under the Franchise

  Agreement; and (iv) to contact CarePatrol’s counsel within fourteen (14) days to provide

  sufficient evidence demonstrating that the aforementioned Defendants have taken the foregoing

  action. (See Exhibit F, Cease and Desist Letter.)

         32.     Defendants failed and neglected to cease the infringing conduct, and further failed

  and neglected to respond to the Cease and Desist Letter or otherwise contact CarePatrol’s

  counsel to work toward a resolution of the matter.

         33.     Pursuant to Sections 12.03 and 14.01 of the Franchise Agreement, Defendants’

  continued operation of a competitive business under the CarePatrol System constitutes a material

  default under the Franchise Agreement and Noncompetition Agreement.

         34.     Further, Defendants’ continued and unauthorized use of CarePatrol’s Marks is an

  intentional, knowing, and wrongful infringement of CarePatrol’s Intellectual Property and

  constitutes a material breach of the Franchise Agreement.




                                                  6
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 7 of 18



                     Post-Termination Obligations and Noncompetition Agreement

         35.     Pursuant to Section 14.01 of the Franchise Agreement, Defendants agreed not to

  compete with CarePatrol upon the termination of the Franchise Agreement. The Franchise

  Agreement provides, in pertinent part:


          “for two (2) years after termination [. . .] neither Franchisee, nor persons associated with
         Franchisee, including owners, managers, employees or agents, may participate directly or
         indirectly or serve in any capacity in any business engaged in the Senior Referral and
         Placement the same as, similar to, or competitive with the System. This covenant not to
         compete applies: (i) [ . . .] after termination within a fifty (50) mile radius from the
         boundary of Franchisee’s Protected Territory, and from any franchised, Franchisor-
         owned or affiliated company-owned premises; (ii) on the Internet; and (iii) on any other
         Multi-Area Marketing channels used by Franchisor.

         (See Franchise Agreement at § 14.01.)

         36.      In the same way, the Nondisclosure and Noncompetition Agreement, attached to

  the Franchise Agreement as Exhibit I, provides for a similar post-termination covenant not to

  compete in a “Competitive Business,” as defined by the Nondisclosure and Noncompetition

  Agreement, for a period of two (2) years within the same geographic restrictions as Section

  14.01 of the Franchise Agreement. (See Franchise Agreement at Exhibit I, at § 5.)


         37.     Defendants agreed that any breach of Franchise Agreement and Noncompetition

  Agreement following the termination of the Franchise Agreement would threaten immediate and

  substantial irreparable injury to CarePatrol and would give CarePatrol the right to obtain

  immediate injunctive relief. (See Franchise Agreement at Exhibit I, at § 6.)


         38.     Therefore, as a result of Defendants’ continuing breaches of the Franchise

  Agreement, CarePatrol has and will continue to suffer damages, including but not limited to, loss

  of good will and loss of reputation.




                                                  7
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 8 of 18



           39.   Section 17.07 of the Franchise Agreement and Section 13 of the Noncompetition

  Agreement provide that in the event either party institutes legal proceedings to enforce

  provisions of either Agreement, that the prevailing party shall be entitled to recover attorneys’

  fees and costs from the losing party. (See Franchise Agreement at § 17.07; Noncompetition

  Agreement, at § 13).


                             Personal Guaranty of the Franchise Agreement


           40.   At the time of the execution of the Franchise Agreement, Defendant Kirby

  contemporaneously executed a personal Guaranty of the Franchise Agreement (the “Guaranty”).

  (See Franchise Agreement at Attachment V).


           41.   In doing so, Defendant Kirby guaranteed to CarePatrol that Defendants would

  perform each and every covenant in the Franchise Agreement and any ancillary agreement

  executed between CarePatrol and Defendants in connection with the Franchise Agreement.


           42.   Specifically, Defendant Kirby agreed to the “timely performance of each term,

  covenant, and obligation of the license set forth in the CAREPATROL Franchise Agreement as

  described above.” (See Franchise Agreement at Attachment V, at § 1.01).


           43.   As it relates to the non-competition provisions, Defendant Kirby “agree[d] that

  [she] shall be individually bound by the provisions of the Franchise Agreement relating to trade

  secrets, confidentiality, and non-competition.” (See Franchise Agreement at Attachment V, at §

  4.04).


           44.   Pursuant to the Guaranty, Defendant Kirby is personally liable for the foregoing

  breaching conduct.



                                                 8
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 9 of 18



                  COUNT I – BREACH OF NON-COMPETITION AGREEMENT
                                  (Against all Defendants)

            45.   CarePatrol incorporates by reference the preceding allegations as if fully restated

  herein.

            46.   The Noncompetition Agreement is a valid and enforceable agreement which

  requires, among other things, that Defendants not own, operate, or have any interest, (as an

  owner, partner, director, officer, employee, manager, consultant, shareholder, creditor,

  representative, agent or in any similar capacity) in any competitive business.

            47.   The Franchise Agreement and Noncompetition Agreement provide that

  Defendants are not to compete with CarePatrol for a period of two (2) years within the Protected

  Territory, as defined in the Franchise Agreement.

            48.   Defendants    have   breached   their   obligations   to   CarePatrol   under   the

  Noncompetition Agreement by continuing to operate a business that provides similar or identical

  services that Defendants provided as a franchisee of CarePatrol in contravention of the Franchise

  Agreement and Noncompetition Agreement, as Defendants have not waited one (2) years from

  the termination of the Franchise Agreement to engage in a competitive business.

            49.   Defendants have further breached their obligations to CarePatrol under the

  Franchise Agreement and Noncompetition Agreement by operating a competitive business

  within the geographic area in which Defendants are prohibited from engaging in or operating a

  competitive business.

            50.   CarePatrol performed all of its obligations to Defendants under the

  Noncompetition and Franchise Agreements.




                                                   9
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 10 of 18



             51.   As a direct and proximate result of Defendants’ breaches of the Noncompetition

   Agreement as described herein, CarePatrol has suffered and will continue to suffer damages in

   full amounts that have yet to be determined.

             52.   CarePatrol will also suffer irreparable harm if Defendants are not prohibited from

   ceasing operation of their competitive business in violation of the Franchise Agreement and

   Noncompetition Agreement.

             53.   Defendants’ competitive activities have resulted in direct competition with other

   CarePatrol franchisees.

             54.   A temporary and permanent injunction against Defendants for their continued

   breach of the Agreement is reasonably necessary to protect CarePatrol’s legitimate business

   interests. If Defendants are not immediately enjoined, CarePatrol will suffer irreparable harm.

             WHEREFORE, CarePatrol demands: (1) temporary and permanent injunctive relief

   restraining Defendants from directly and indirectly competing with CarePatrol according to the

   terms of the Franchise Agreement; (2) compensatory damages and disgorgement of profits

   resulting from CarePatrol’s breach of the Agreement; (3) entry of an order directing Defendants

   to pay CarePatrol’s reasonable attorneys’ fees and costs pursuant to Fla. Stat. § 542.335(1)(k);

   and (4) such other relief as this Court deems just and appropriate.

                   COUNT II – BREACH OF THE FRANCHISE AGREEMENT
                                  (Against all Defendants)

             55.   CarePatrol incorporates by reference the preceding allegations as if fully restated

   herein.

             56.   The Franchise Agreement is a valid and enforceable agreement which requires,

   among other things, that Defendants refrain from (a) operating a competitive business within the

   Protected Territory for a period of two (2) years following the termination of the Franchise



                                                   10
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 11 of 18



   Agreement; and (b) the use of CarePatrol’s Intellectual Property as set forth in the Franchise

   Agreement.

             57.   CarePatrol performed all of its obligations to Defendants under the Franchise

   Agreement.

             58.   As stated above, Defendants’ conduct constitutes a breach of the above-described

   contractual obligations contained in the Franchise Agreement.

             59.   As a direct and proximate result of Defendants’ breaches of the Franchise

   Agreement as described herein, CarePatrol has suffered and continues to suffer, irreparable

   harm. Further, CarePatrol has incurred, and continues to incur, monetary damages in a full

   amount that has yet to be determined.

                   COUNT III – FEDERAL TRADEMARK INFRINGEMENT UNDER
                                               15 U.S.C. § 1114
                                           (Against all Defendants)
             60.   CarePatrol incorporates by reference the preceding allegations as if fully restated

   herein.

             61.   CarePatrol has applied for and obtained registrations for its CarePatrol Marks.

   The registrations are: 3698342 and 5835831.

             62.   The CarePatrol Marks are inherently distinctive, arbitrary and fanciful and has

   acquired secondary meaning. The public associates the CarePatrol Marks exclusively with

   CarePatrol’s services. This is a result of the inherent distinctiveness of the Marks and of the

   distinctiveness acquired through extensive advertising, sales, and use in commerce, throughout

   the United States in connection with CarePatrol’s services and franchise system.

             63.   Despite these well-established rights, Defendants have used and continue to use,

   without CarePatrol’s authorization, CarePatrol’s Marks in connection with the operation of

   Defendants’ competitive business.



                                                   11
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 12 of 18



             64.   Defendants’ infringing use of CarePatrol’s Marks is likely to confuse or deceive

   the public into believing, contrary to fact, Defendants’ business is sponsored, franchised,

   licensed, or otherwise approved by, or in some way connected with or affiliated with CarePatrol.

   This is especially true in light of the relatedness of the services offered by both parties, the

   marketing channels used, and the customers targeted by the parties.

             65.   Defendants’ infringement of CarePatrol’s Marks is in violation of § 32 and §43(a)

   of the Lanham Act, 15 U.S.C. § 1114 and 1125(a), respectively.

             66.   Defendants’ misappropriation has been, and continues to be done, with the intent

   to cause confusion, mistake, and to deceive consumers concerning the source and/or sponsorship

   of Defendants’ services.

             67.   Unless enjoined, Defendants’ infringement has caused and will continue to cause

   CarePatrol immediate and irreparable injury. Accordingly, Plaintiff is entitled to injunctive relief

   under 15 U.S.C. § 1116 because the irreparable injury is in an amount not yet ascertainable, and

   for which Plaintiff has no adequate remedy at law.

             68.   As a direct and proximate result of Defendants’ conduct, CarePatrol is entitled to

   damages, treble damages, statutory damages, the equitable remedy of an accounting for, a

   disgorgement of, all revenues and/or profits wrongfully derived by Defendants’ through their

   infringement and all attorney fees and costs pursuant to 15 U.S.C. § 1117.

                   COUNT IV- UNFAIR COMPETITION UNDER 15 U.S.C. § 1125(a)
                                    (Against all Defendants)

             69.   CarePatrol incorporates by reference the preceding allegations as if fully stated

   herein.

             70.   Defendants’ use of CarePatrol’s Marks is likely to cause confusion, mistake, or

   deception as to the source, origin, sponsorship, or approval of Defendants’ services



                                                   12
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 13 of 18



             71.   Defendants’ use of CarePatrol’s Marks constitutes unfair competition within the

   meaning of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

             72.   Defendants have engaged in acts of unfair competition with full knowledge of

   such unfair competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

             73.   Defendants have engaged in acts of unfair competition with the intent to cause

   confusion, mistake, and deception among the public as to the source, origin, sponsorship, or

   approval of Defendants’ services.

             74.   As a result of Defendants’ actions, CarePatrol has suffered, and continues to

   suffer, irreparable harm. Further, CarePatrol has incurred monetary damages in a full amount that

   has yet to be determined.

                                  COUNT V – BREACH OF GUARANTY
                                       (Against Defendant Kirby)

             75.   CarePatrol incorporates by reference the preceding allegations as if fully restated

   herein.

             76.   At the time Defendants entered into the Franchise Agreement, they executed a

   Personal Guaranty of the Franchise Agreement (the “Guaranty”), conferring personal liability

   upon Defendant Kirbby for any breaches of the Franchise Agreement by Defendants. See

   Attachment V to Franchise Agreement.

             77.   The Guaranty is a valid and enforceable agreement between CarePatrol and

   Defendant Kirby.

             78.   Pursuant to the Guaranty, Kirby personally guaranteed and assured the full and

   complete performance of the Defendants under the Franchise Agreement, which included the

   Noncompetition Agreement and the Post-Termination obligations.




                                                   13
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 14 of 18



             79.   Defendant Kirby breached the Guaranty by failing to ensure or otherwise causing

   Defendants to breach their obligations under the Franchise Agreement and Noncompetition

   Agreement.



             80.   As a direct and proximate result of Defendants’ breaches of the Franchise

   Agreement, Noncompetition Agreement, and Defendant Kirby’s breaches of the Guaranty as

   described herein, CarePatrol has suffered and will continue to suffer, damages.



                                COUNT VI – INJUNCTIVE RELIEF
                                    (Against all Defendants)

             81.   CarePatrol incorporates by reference the preceding allegations as if fully restated

   herein.

             82.   Defendants actions in using CarePatrol’s Marks and operating a competitive

   business are violations of the Franchise Agreement and Noncompetition Agreement.

             83.   It is probable that CarePatrol will recover from Defendants after a trial on the

   merits on its claims for breach of contract, false advertising, and trademark infringement.

             84.   The Franchise Agreement, Noncompetition Agreement, and Guaranty represent

   valid and enforceable contracts.

             85.   Pursuant to the Franchise and Noncompetition Agreements, Defendants were

   bound by the provision to not own, operate, or have any interest in a competitive business during

   the Post-Term Restricted Period.

             86.   The Franchise Agreement also provides that CarePatrol “is the sole and exclusive

   owner of the Intellectual Property and the goodwill associated with the Marks,” that the use of

   CarePatrol’s Intellectual Property is derived solely from the Franchise Agreement, and that use



                                                   14
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 15 of 18



   of the Intellectual Property is limited to a license granted by CarePatrol during the term of the

   Franchise Agreement. (See Franchise Agreement at § 6).

          87.       Defendants admit in the Franchise Agreement that the terms of the restrictive

   covenant are reasonable limitations as to time, geographic area, and scope of activity to be

   restrained and do not impose a greater restraint than necessary to protect the goodwill or other

   business interest of CarePatrol. (See Attachment E to the Franchise Agreement at § 7).

          88.       Defendants’ actions of utilizing the CarePatrol name and operating a competitive

   business plainly violates Defendants’ obligations under the Agreements.

          89.       Defendants are unable to justify or defend their breaches and unauthorized

   conduct.

          90.       As a result of the foregoing, CarePatrol and suffered, and will continue to suffer

   certain, imminent, and irreparably injury as a result of Defendants actions, and if Defendants are

   allowed to continue to operate a competitive business in violation of the Franchise Agreement

   and Noncompetition Agreement, including but not limited to, economic injury, loss of goodwill,

   harm to its business reputation, loss of standing in the community, and loss of business

   opportunities.

          91.       Additionally, CarePatrol stands to suffer certain, imminent, and irreparable injury

   as a result of Defendants’ co-branded advertisements which are likely to confuse or deceive the

   public into believing, contrary to fact, that the unauthorized activities of Defendants are licensed,

   franchised, sponsored, authorized, or otherwise approved by CarePatrol. These injuries include

   loss of reputation and loss of goodwill.




                                                    15
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 16 of 18



          92.      Defendants specifically agreed to the proprietary of injunctive relief in the

   Franchise Agreement and Noncompetition Agreement. (See Franchise Agreement at § 16.8;

   Noncompetition Agreement at § 8).

          CarePatrol requests injunctive relief requiring that all Defendants:

                a. immediately cease operation of Kirby Care, Inc., and any and all operations of

   any competitive business;

                b. immediately cease any and all use of CarePatrol’s name, brand, or other

   Intellectual Property as defined in the Franchise Agreement;

                c. provide a detailed accounting of Defendants’ business activities to CarePatrol in

   order for CarePatrol to receive its duly earned royalty fees.

                d. abide by any and all continuing obligations under the Franchise Agreement.



                                                PRAYER

          WHEREFORE, for the reasons stated above, CarePatrol respectfully requests that this

   Court grant the following relief:

                a. An order enjoining and prohibiting Defendants from operating any “competitive

   business” as that term is defined and used in the Franchise and Noncompetition Agreement

   consistent with the terms therein;


                b. An order enjoining Defendants, and their agents, servants, employees, and

   attorneys, from infringing upon CarePatrol’s trademarks, trade names, and other Intellectual

   Property as that term is defined and used in the Franchise Agreement.


                c. An order requiring Defendants to provide to CarePatrol a detailed accounting of

   Defendants’ business activities in order for CarePatrol to receive its duly earned royalty fees;


                                                    16
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 17 of 18



              d. Prejudgment interest in accordance with Section 35 of the Lanham Act 15 U.S.C.

   § 1117 and applicable law;


              e. Its costs, expenses, and attorneys' fees incurred in connection with this action

   pursuant to Fla. Stat. § 542.335(1)(k) and Section 35 of the Lanham Act, 15 U.S.C. § 1117;


              f. A     judgment     in    favor    of     CarePatrol for    actual,   consequential

   and/or equitable damages incurred as a result of the breaches of the Franchise Agreement,

   Noncompetition Agreement, and Guaranty;


              g. An order requiring Defendants to abide by any and all continuing obligations

   under the Franchise Agreement;


              h. An order granting CarePatrol any such additional relief as this Court deems just

   and equitable.

          Respectfully submitted this 26th day of June, 2020.

                                                        DICKINSON WRIGHT PLLC
                                                        350 East Las Olas Blvd., Suite 1750
                                                        Fort Lauderdale, FL 33301
                                                        Tel.: (954) 991-5420
                                                        Fax: (844) 670-6009

                                                        Vijay G. Brijbasi
                                                        Alan J. Perlman, Esq.
                                                        Florida Bar No. 826006
                                                        aperlman@dickinsonwright.com
                                                        Vijay G. Brijbasi, Esq.
                                                        Florida Bar No. 15037
                                                        vbrijbasi@dickinsonwright.com




                                                  17
Case 1:20-cv-22662-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 18 of 18
